Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan C. Stockett on 08/03/2021.

The application has been amended as follows: 
Claim 21: A method of manufacturing a composite structure, comprising:
depositing a pre-impregnated reinforcement tape, including at least one of a metallic wire and an optical tube, against a surface to form a first portion of the composite structure;
wetting a reinforcement with a matrix in-situ;
depositing the wetted reinforcement to form a second portion of the composite structure;
at least partially curing the matrix to retain a shape of the second portion; and
heating the composite structure to complete curing of at least the pre-impregnated reinforcement tape,

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10 and 15 the applicant has amended the independent claims to over the cited prior art of references. The instant invention allows unsupported structure to be fabricated in free space, without the need for mold. 
Regarding claim 21, the cited prior art of references alone or in combination fails to disclose or provide any motivation of “…depositing a pre-impregnated reinforcement tape, including at least one of a metallic wire and an optical tube….wherein at least partially curing the matrix results in an exothermic reaction that at least partially cures the pre-impregnated reinforcement tape.”  The benefit of doing so would have been to produce composite structure without an autoclave. Thus, claims 10, 11, 13, 14, 15 and 21-28 are allowed at the time of invention and over the cited prior art of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/             Primary Examiner, Art Unit 1746